U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ending September 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-22208 QCR HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware42-1397595 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer ID Number) 3551 7th Street, Moline, Illinois 61265 (Address of principal executive offices) (309) 736-3580 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes [ X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer[]Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of November 1, 2011, the Registrant had outstanding 4,749,234 shares of common stock, $1.00 par value per share. QCR HOLDINGS, INC. AND SUBSIDIARIES INDEX Page Number(s) Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets 2 As of September 30, 2011 and December 31, 2010 Consolidated Statements of Income 3 For the Three Months Ended September 30, 2011 and 2010 Consolidated Statements of Income 4 For the Nine Months Ended September 30, 2011 and 2010 Consolidated Statement of Changes in Stockholders' Equity 5-6 For the Nine Months Ended September 30, 2011 and 2010 Consolidated Statements of Cash Flows 7 For the Nine Months Ended September 30, 2011 and 2010 Notes to the Consolidated Financial Statements 8-31 Item 2. Management's Discussion and Analysis of Financial Condition and 32-64 Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 65-66 Item 4. Controls and Procedures 67 Part II OTHER INFORMATION Item 1. Legal Proceedings 68 Item 1.A. Risk Factors 68 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 68 Item 3. Defaults upon Senior Securities 68 Item 4. [Removed and Reserved] 68 Item 5. Other Information 68 Item 6. Exhibits 69 Signatures 70-71 Part I Item 1 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of September 30, 2011 and December 31, 2010 September 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold Interest-bearing deposits at financial institutions Securities held to maturity, at amortized cost Securities available for sale, at fair value Total securities Loans receivable held for sale Loans/leases receivable held for investment Gross loans/leases receivable Less allowance for estimated losses on loans/leases ) ) Net loans/leases receivable Premises and equipment, net Goodwill Accrued interest receivable Bank-owned life insurance Prepaid FDIC insurance Restricted investment securities Other real estate owned, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings Federal Home Loan Bank advances Other borrowings Junior subordinated debentures Other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, $1 par value; shares authorized 250,000 September 2011 - 65,090 shares issued and outstanding December 2010 - 63,237 shares issued and outstanding Common stock, $1 par value; shares authorized 20,000,000 September 2011 - 4,868,480 shares issued and 4,747,234 outstandingDecember 2010 - 4,732,428 shares issued and 4,611,182 outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income Noncontrolling interests Less treasury stock, September 2011 and December 2010 - 121,246 common shares, at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (UNAUDITED) Nine Months Ended September 30, 2011 and 2010 Preferred Common Additional Paid-In Retained Accumulated Other Comprehensive Noncontrolling Treasury Stock Stock Capital Earnings Income (Loss) Interests Stock Total Balance December 31, 2010 $ ) $ Comprehensive income: Net income - Other comprehensive loss, net of tax - ) - - ) Comprehensive income Preferred cash dividends declared and accrued - - - ) - - - ) Discount accretion on cumulative preferred stock - - ) - Proceeds from issuance of 9,081 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan - Proceeds from issuance of 24,300 shares of common stock as a result of stock options exercised - Exchange of 2,171 shares of common stock in connection with stock options exercised - ) ) - ) Stock compensation expense - - Restricted stock awards - ) - Other adjustments to noncontrolling interests - ) - ) Balance March 31, 2011 $ ) $ $ ) $ Comprehensive income: Net income - Other comprehensive income, net of tax - Comprehensive income Common cash dividends declared, $0.04 per share - - - ) - - - ) Preferred cash dividends declared and accrued - - - ) - - - ) Discount accretion on cumulative preferred stock - - ) - Proceeds from issuance of 11,355 shares ofcommon stock as a result of stock purchased under the Employee Stock Purchase Plan - Proceeds from issuance of 10,967 shares of common stock as a result of stock options exercised - Exchange of 379 shares of common stock in connection with stock options exercised - ) ) - ) Stock compensation expense - - Other adjustments to noncontrolling interests - ) - ) Balance June 30, 2011 $ ) $ Comprehensive income: Net income - Other comprehensive income, net of tax - Comprehensive income Preferred cash dividends declared - - - ) - - - ) Discount accretion on cumulative preferred stock - - ) - Proceeds from the issuance of 40,090 shares of Series F Non-Cumulative Perpetual Preferred Stock - Redemption of 38,237 shares of Series D Cumulative Perpetual Preferred Stock ) - ) - ) Proceeds from issuance of 7,975 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan - Stock compensation expense - - Restricted stock awards - ) - Other adjustments to noncontrolling interests - ) - ) Balance September 30, 2011 $ ) $ (continued) QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (UNAUDITED) (continued) Nine Months Ended September 30, 2011 and 2010 Accumulated Additional Other Preferred Common Paid-In Retained Comprehensive Noncontrolling Treasury Stock Stock Capital Earnings Income Interests Stock Total Balance December 31, 2009 $ ) $ Comprehensive income: Net income - ) - Other comprehensive income, net of tax - Comprehensive income Preferred cash dividends declared and accrued - - - ) - - - ) Discount accretion on cumulative preferred stock - - ) - Proceeds from issuance of warrants to purchase 54,000 shares of common stock in conjunction with the issuance of Series A Subordinated Notes - Proceeds from issuance of 6,270 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan - Exchange of 367 sharesof common stock in Tax benefit of nonqualified stock options exercised - - Stock compensation expense - - Restricted stock awards - ) - Other adjustments to noncontrolling interests - ) - ) Balance March 31, 2010 $ ) $ Comprehensive income: Net income - Other comprehensive income, net of tax - Comprehensive income Common cash dividends declared, $0.04 per share - - - ) - - - ) Preferred cash dividends declared and accrued - - - ) - - - ) Discount accretion on cumulative preferred stock - - ) - Exchange of 268 shares of Series B Non-Cumulative Perpetual Preferred Stock for 13,400 shares of Series E Non-Cumulative Perpetual Convertible Preferred Stock - ) - Exchange of 300 shares of Series C Non-Cumulative Perpetual Preferred Stock for 7,500 shares of Series E Non-Cumulative Perpetual Convertible Preferred Stock - ) - Proceeds from issuance of 4,100 shares of Series E Non-Cumulative Perpetual Convertible Preferred Stock - Proceeds from issuance of 9,629 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan - Proceeds from the issuance of 1,504 shares of common stock in Stock compensation expense - - Other adjustments to noncontrolling interests - Balance June 30, 2010 $ ) $ Comprehensive income: Net income - Other comprehensive income, net of tax - Comprehensive income Preferred cash dividends declared and accrued - - - ) - - - ) Discount accretion on cumulative preferred stock - - ) - Proceeds from issuance of 6,420 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan - Proceeds from the issuance of 750 shares of common stock in connection with options exercised - Additional issuance cost related to the Series E Non-Cumulative Perpetual Convertible Preferred Stock - - ) - ) Stock compensation expense - - Other adjustments to noncontrolling interests - ) - ) Balance September 30, 2010 $ ) $ See Notes to Consolidated Financial Statements QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for loan/lease losses Amortization of offering costs on subordinated debentures Stock-based compensation expense Losses on sales of other real estate owned, net Amortization of premiums on securities, net Securities gains ) - Other-than-temporary impairment losses on securities Loans originated for sale ) ) Proceeds on sales of loans Gains on sales of loans, net ) ) Prepayment fees on Federal Home Loan Bank advances - Losses on lease residual values - (Decrease) increase in accrued interest receivable ) Decrease in prepaid FDIC insurance Increase in cash value of bank-owned life insurance ) ) Increase in other assets ) ) Increase in other liabilities Net cash provided by operating activities $ $ CASH FLOWS FROM INVESTING ACTIVITIES Net decrease (increase) in federal funds sold ) Net decrease (increase) in interest-bearing deposits at financial institutions ) Proceeds from sales of foreclosed assets Activity in securities portfolio: Purchases ) ) Calls, maturities and redemptions Paydowns Sales - Activity in restricted investment securities: Purchases ) ) Redemptions Activity in bank-owned life insurance: Purchases ) ) Surrender of policy - Net (increase) decrease in loans/leases originated and held for investment ) Purchase of premises and equipment ) ) Net cash used in investing activities $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase (decrease) in deposit accounts ) Net increase (decrease) in short-term borrowings ) Activity in Federal Home Loan Bank advances: Advances Calls and maturities ) ) Prepayments ) - Net (decrease) increase in other borrowings ) Proceeds from issuance of Series A Subordinated Notes and detachable warrants to purchase 54,000 shares of common stock - Payment of cash dividends on common and preferred stock ) ) Proceeds from issuance of Series E Noncumulative Convertible - Perpetual Preferred Stock, net Proceeds from issuance of Series F Noncumulative Perpetual Preferred Stock - Redemption of Series D Cumulative Perpetual Preferred Stock ) - Proceeds from issuance of common stock, net Net cash provided by financing activities $ $ Net increase (decrease) in cash and due from banks ) Cash and due from banks, beginning Cash and due from banks, ending $ $ Supplemental disclosure of cash flow information, cash payments for: Interest $ $ Income/franchise taxes $ $ Supplemental schedule of noncash investing activities: Change in accumulated other comprehensive income, unrealized gains on securities available for sale, net $ $ Transfers of loans to other real estate owned $ $ See Notes to Consolidated Financial Statements QCR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) September 30, 2011 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation:The interim unaudited consolidated financial statements contained herein should be read in conjunction with the audited consolidated financial statements and accompanying notes to the consolidated financial statements for the fiscal year ended December 31, 2010, including QCR Holdings, Inc.’s (the “Company”) Form 10-K filed with the Securities and Exchange Commission on March 7, 2011.Accordingly, footnote disclosures, which would substantially duplicate the disclosures contained in the audited consolidated financial statements, have been omitted. The financial information of the Company included herein has been prepared in accordance with U.S. generally accepted accounting principles for interim financial reporting and has been prepared pursuant to the rules and regulations for reporting on Form 10-Q and Rule 10-01 of Regulation S-X.Such information reflects all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the periods presented.Any differences appearing between the numbers presented in financial statements and management’s discussion and analysis are due to rounding.The results of the interim period ended September 30, 2011, are not necessarily indicative of the results expected for the year ending December 31, 2011. The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries which include three state-chartered commercial banks:Quad City Bank & Trust Company (“QCBT”), Cedar Rapids Bank & Trust Company (“CRBT”), and Rockford Bank & Trust Company (“RB&T”).The Company also engages in direct financing lease contracts through its 80% equity investment by QCBT in m2 Lease Funds, LLC (“m2 Lease Funds”), and in real estate holdings through its 91% equity investment in Velie Plantation Holding Company, LLC (“VPHC”).All material intercompany transactions and balances have been eliminated in consolidation. Reclassifications:Certain amounts in the prior year financial statements have been reclassified, with no effect on net income or stockholders’ equity, to conform with current period presentation. Recent accounting developments:In April 2011, the Financial Accounting Standards Board (“FASB”) issued ASU 2011-2, A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.ASU 2011-2 amends ASC Topic 310, Receivables, by clarifying guidance for creditors in determining whether a concession has been granted and whether a debtor is experiencing financial difficulties.The Company adopted ASU 2011-2 effective for the interim period ending September 30, 2011 and applied ASU 2011-2 retrospectively to January 1, 2011.Adoption did not have a material impact on the consolidated financial statements.See Note 3 for disclosure of the Company’s troubled debt restructurings. Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued In April 2011, FASB issued ASU No.2011-03, Transfers and Servicing (Topic 860) - Reconsideration of Effective Control for Repurchase Agreements. ASU2011-03 is intended to improve financial reporting of repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. ASU2011-03 removes from the assessment of effective control (i)the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (ii)the collateral maintenance guidance related to that criterion. ASU2011-03 will be effective for the Company on January1, 2012 and is not expected to have a significant impact on the Company’s consolidated financial statements. In May 2011, FASB issued ASU 2011-04, Fair Value Measurement (Topic 820) - Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRS.ASU2011-04 amends Topic820, Fair Value Measurements and Disclosures, to converge the fair value measurement guidance in U.S. generally accepted accounting principles and International Financial Reporting Standards. ASU2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles in Topic820 and requires additional fair value disclosures. ASU2011-04 is effective for annual periods beginning after December15, 2011, and is not expected to have a significant impact on the Company’s consolidated financial statements. In June 2011, FASB issued ASU 2011-05, Comprehensive Income (Topic 220) - Presentation of Comprehensive Income. ASU2011-05 amends Topic220, Comprehensive Income, to require that all nonowner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. Additionally, ASU2011-05 requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented. The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated. ASU2011-05 is effective for annual periods beginning after December15, 2011, and is not expected to have a significant impact on the Company’s consolidated financial statements. In September 2011, FASB issued ASU 2011-08, Intangibles – Goodwill and Other: Testing Goodwill for Impairment.ASU 2011-08 allows the option to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining the need to perform step one of the annual test for goodwill impairment.ASU 2011-08 is effective for annual periods beginning after December 15, 2011.Early adoption is permitted.The Company decided to early adopt ASU 2011-08 as of September 30, 2011 and the adoption did not have any effect on the Company’s consolidated financial statements. Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 2 – INVESTMENT SECURITIES The amortized cost and fair value of investment securities as of September 30, 2011 and December 31, 2010 are summarized as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains (Losses) Value September 30, 2011: Securities held to maturity, other bonds $ $
